EXHIBIT 10.3
EXECUTION VERSION




REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT, dated as of September 9, 2016 (this
“Agreement”), is by and between DASAN Zhone Solutions, Inc., a Delaware
corporation (the “Company”), and DASAN Networks, Inc., a company incorporated
under the laws of Korea (the “Stockholder”).
WHEREAS, the Company and the Stockholder previously entered into that certain
Agreement and Plan of Merger, dated as of April 11, 2016 (the “Merger
Agreement”) with Dragon Acquisition Corporation, a Delaware corporation (“Merger
Sub”), and Dasan Network Solutions, Inc., a California corporation (“DNS”),
pursuant to which, on the date hereof, Merger Sub merged with and into DNS, with
DNS as the surviving corporation (the “Merger”) and the Company issued to the
Stockholder 47,465,082 shares of the Company’s common stock, US$0.001 par value
per share (the “Shares”); and
WHEREAS, the Company desires to enter into this Agreement in order to grant the
Stockholder the registration rights contained herein.
NOW, THEREFORE, in consideration of the mutual conditions and agreement set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
1.Certain Definitions. As used in this Agreement, the following terms shall have
the following respective meanings:
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any similar successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.
“Lock-Up Period” shall have the meaning set forth in that certain Lock-Up
Agreement, dated on or about the date of this Agreement, by and among the
Company, the Stockholder and the other parties thereto.
“Material Disclosure Event” means, as of any date of determination, any pending
or imminent event relating to the Company or any of its subsidiaries, which, in
the good faith determination of the Company: (i) requires disclosure of
material, non-public information relating to such event in any registration
statement or related prospectus (including documents incorporated by reference
therein) so that such registration statement would not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they are made, not misleading, (ii) is otherwise not
required to be publicly disclosed at that time (e.g., on Forms 10-K, 8-K, or
10-Q) under applicable federal or state securities laws and (iii) if publicly
disclosed at the time of such event, could reasonably be expected to have a
material adverse effect on the business, financial condition or prospects of the
Company and its subsidiaries or would materially adversely affect a pending or
proposed acquisition, merger, recapitalization, consolidation, reorganization,
financing or similar transaction, or negotiations with respect thereto.
“Person” shall mean an individual, a corporation, a partnership, a joint
venture, a trust, an unincorporated organization, a limited liability company or
partnership, a government and any agency or political subdivision thereof.







--------------------------------------------------------------------------------




“Registrable Securities” shall mean the Shares, as well as any of the Company’s
securities that may be issued or distributed in respect of the Shares by way of
stock dividend or stock split or in connection with a combination of shares,
recapitalization or other reorganization of the Company; provided, that such
Shares or other securities shall cease to be Registrable Securities when (i) a
registration statement with respect to the sale of such Registrable Securities
shall have become effective under the Securities Act and such Registrable
Securities shall have been disposed of in accordance with such registration
statement; (ii) such Registrable Securities shall have been sold in accordance
with Rule 144 (or any successor provision) under the Securities Act in a
transaction where the restrictive legend is removed from such Shares; (iii) such
Registrable Securities shall have become eligible to be publicly sold without
limitation as to amount or manner of sale pursuant to Rule 144 (or any successor
provision) under the Securities Act or (iv) such Registrable Securities shall
have ceased to be outstanding.
“SEC” shall mean the United States Securities and Exchange Commission, or any
other federal agency administering the Securities Act and the Exchange Act at
the time.
“Securities Act” shall mean the Securities Act of 1933, as amended, or any
similar successor federal statute, and the rules and regulations of the SEC
thereunder, all as the same shall be in effect at the time.
2.Shelf Registration.
(a)The Company shall use commercially reasonable efforts to prepare and file
with the SEC, within 60 days following the request of the Stockholder with
respect to any Registrable Securities, one or more registration statements under
the Securities Act for the offer and sale from time to time on a continuous or
delayed basis of such Registrable Securities (each, a “Shelf Registration
Statement”); provided, that the Company shall not be required to file a Shelf
Registration Statement prior to the expiration of the Lock-Up Period. Such
request shall be in writing and shall state the number of shares of Registrable
Securities to be disposed of and the intended method of disposition of such
shares by the Stockholder. The Company shall file each such Shelf Registration
Statement on Form S-3 or, if the Company or the offering of such Registrable
Securities does not satisfy the requirements for use of such form, such other
form as may be appropriate; provided, that if any such Shelf Registration
Statement is not filed on Form S-3, the Company shall, promptly upon meeting the
requirements for use of such form, file an appropriate amendment to such Shelf
Registration Statement to convert it to Form S-3. Subject to the provisions
contained in Sections 9 and 10 hereof, the Company shall use commercially
reasonable efforts to cause each such Shelf Registration Statement to be
declared effective by the SEC or to otherwise become effective as soon as
practicable after the filing thereof.    
(b)Notwithstanding the foregoing, subject to the Company’s compliance with its
obligations under Section 4 hereof, (x) the Company shall not be obligated to
take any action to effect a Shelf Registration Statement during the period
commencing with the Company’s issuance of a notice of a proposed registration of
an underwritten offering of equity securities (or the filing of an initial
prospectus supplement to a registration statement for an underwritten offering
of equity securities) of the Company for its own account (except pursuant to
registrations on Form S-4 or any successor form, or on Form S-8 or any successor
form relating solely to securities issued pursuant to any benefit plan) to the
Stockholder pursuant to Section 4(a) hereof, continuing while the Company uses
commercially reasonable efforts to pursue such registered underwritten offering,
and ending upon the earliest to occur of: (i) 60 days immediately following the
Company’s issuance of the notice of such proposed registered underwritten
offering pursuant to Section 4(a) hereof, unless, within such 60-day period, the
Company shall have filed the registration statement or prospectus supplement for
such proposed underwritten offering, or shall have issued a press release
disclosing such proposed underwritten offering pursuant to Rule 135 (or its
successor) promulgated under the Securities


2





--------------------------------------------------------------------------------




Act thereby enabling the Stockholder to sell its Registrable Securities then
registered pursuant to the Shelf Registration Statement; (ii) the abandonment,
cessation or withdrawal of such proposed registered underwritten offering; or
(iii) 90 days immediately following the effective date of the registration
statement or amendment to registration statement pertaining to such underwritten
offering or, if applicable, 90 days immediately following the date of the final
prospectus supplement to a registration statement pertaining to such
underwritten offering; and (y) subject to Section 10, the Company will not be
obligated to take any action to effect any amendment to the Shelf Registration
Statement during the period commencing on the effective date of a registration
statement or amendment to registration statement for an underwritten offering of
equity securities (or the filing of the final prospectus supplement to a
registration statement for an underwritten offering of equity securities) of the
Company for its own account (except pursuant to registrations on Form S-4 or any
successor form, or on Form S-8 or any successor form relating solely to
securities issued pursuant to any benefit plan) and ending 90 days immediately
following the effective date of the registration statement or amendment to
registration statement pertaining to such underwritten offering or, if
applicable, 90 days immediately following the date of the final prospectus
supplement to a registration statement pertaining to such underwritten offering.
If the Company issues a notice of a proposed underwritten public offering of
equity securities of the Company for its own account pursuant to Section 4(a)
hereof and subsequently abandons, ceases or withdraws such offering, the Company
will not issue a notice of a subsequent proposed registered underwritten
offering of equity securities of the Company for its own account pursuant to
Section 4(a) hereof during any period in which a registration request pursuant
to Section 2(a) is outstanding unless and until such amendment to the Shelf
Registration Statement or such Shelf Registration Statement is first declared
effective by the SEC or otherwise becomes effective.
(c)    The Company shall (i) cause each such Shelf Registration Statement to
include a resale prospectus intended to permit the Stockholder to sell, at the
Stockholder’s election, all or part of the Registrable Securities held by the
Stockholder without restriction, (ii) use its commercially reasonable efforts to
prepare and file with the SEC such supplements, amendments and post-effective
amendments to each such Shelf Registration Statement as may be necessary to keep
such Shelf Registration Statement continuously effective (subject to any
Black-Out Period(s) referred to below) for so long as the securities registered
thereunder constitute Registrable Securities, and (iii) use its commercially
reasonable efforts to cause the resale prospectus to be supplemented by any
required prospectus supplement (subject to any Black-Out Period(s) referred to
below).
3.Demand Registration.
(a)At any time and from time to time, the Stockholder may request that the
Company effect the registration under the Securities Act of a specified number
of Registrable Securities held by the Stockholder (a “Demand Registration”);
provided, however, that the Company shall in no event be required (x) to effect
more than two Demand Registration in any 12-month period or (y) to effect a
Demand Registration prior to the expiration of the Lock-Up Period. The Company
will use commercially reasonable efforts to expeditiously effect (but in any
event no later than 60 days after such request) the registration of such portion
of the Stockholder’s Registrable Securities as requested by the Stockholder, but
only to the extent provided for in this Agreement. Notwithstanding anything to
the contrary contained herein, no request may be made under this Section 3 (i)
within 90 days after the effective date of a registration statement filed by the
Company covering a firm commitment underwritten public offering in which the
Stockholder shall have been entitled to join pursuant to Section 4 and in which
there shall have been effectively registered all Registrable Securities as to
which registration shall have been requested or (ii) if a Shelf Registration
Statement is then effective and such Shelf Registration Statement may be
utilized by the Stockholder for the offering and sale of all Registrable
Securities then held by the Stockholder without a requirement under SEC rules
and regulations for a post-effective amendment thereto. A registration will not
count as a requested registration under this


3





--------------------------------------------------------------------------------




Section 3(a) unless and until the registration statement relating to such
registration has been declared effective by the SEC; provided, however, that the
Stockholder may request, in writing, that the Company withdraw a registration
statement which has been filed under this Section 3(a) but has not yet been
declared effective, and may thereafter request the Company to reinstate such
registration statement, if permitted under the Securities Act, or request that
the Company file another registration statement, in accordance with the
procedures set forth herein and without reduction in the number of demand
registrations permitted under this Section 3(a).
(b)If a requested Demand Registration involves an underwritten public offering,
(i) the managing underwriter shall be chosen by the Stockholder with the
approval of the Company (which approval will not be unreasonably withheld or
delayed) and (ii) no securities to be sold for the account of any Person
(including the Company) other than the Stockholder shall be included in the
Demand Registration unless the managing underwriter advises the Stockholder in
writing that the inclusion of such securities is not anticipated to have an
adverse effect on the price or success of such offering.
4.Piggyback Registration.
(a)If the Company at any time after the Lock-Up Period proposes to register any
of its securities under the Securities Act for sale to the public (except with
respect to registration statements on Forms S-4, S-8 or another form not
available for registering the Registrable Securities for sale to the public),
each such time it will give written notice at the applicable address of record
to the Stockholder of its intention to do so. Upon the written request of the
Stockholder, given within 20 days after receipt by the Stockholder of such
notice, the Company shall, subject to the limits contained in this Section 4,
use commercially reasonable efforts to cause all such Registrable Securities of
the Stockholder (as requested by the Stockholder) to be registered under the
Securities Act and qualified for sale under any state blue sky law, all to the
extent required to permit such sale or other disposition of said Registrable
Securities; provided, however, that, notwithstanding the foregoing, the Company
may at any time, in its sole discretion, without the consent of the Stockholder,
delay or abandon the proposed offering in which the Stockholder had requested to
participate pursuant to this Section 4(a) or cease the filing (or obtaining or
maintaining the effectiveness) of or withdraw the related registration statement
or prospectus supplement or other governmental approvals, registrations or
qualifications. In such event, the Company shall so notify the Stockholder and
the Company shall incur no liability for its failure to complete any such
offering.
(b)In connection with the exercise of any registration rights granted to the
Stockholder pursuant to this Section 4, if the offering is to be effected by
means of an underwritten offering, the Company may condition participation in
such offering on the Stockholder entering into an underwriting agreement in
customary form and acting in accordance with the terms and conditions thereof.
(c)If the Company is advised in writing in good faith by any managing
underwriter of the Company’s securities being offered in a public offering
pursuant to such registration statement that the amount to be sold by Persons
other than the Company (collectively, “Selling Stockholders”) is greater than
the amount which can be offered without adversely affecting the offering, the
Company may reduce the amount offered for the accounts of Selling Stockholders
(including the Stockholder) to a number deemed satisfactory by such managing
underwriter; and provided further, that any shares of Selling Stockholders to be
excluded shall be determined in the following order of priority: (i) securities
held by any Persons not having any contractual, incidental registration rights
and (ii) securities held by any Persons having contractual, incidental
registration rights pursuant to an agreement which is not this Agreement and the
Registrable Securities sought to be included by the Stockholder, on a pro rata
basis (or such basis as such stockholders may agree among themselves and the
Company).


4





--------------------------------------------------------------------------------




5.Registration Procedures. If and whenever the Company is required by the
provisions of this Agreement to use its commercially reasonable efforts to
promptly effect the registration of any of its securities under the Securities
Act, the Company shall:
(a)use its commercially reasonable efforts diligently to prepare and file with
the SEC a registration statement on the appropriate form under the Securities
Act with respect to such securities, which form shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and use its
commercially reasonable efforts to cause such registration statement to become
and remain effective until completion of the proposed offering;
(b)use its commercially reasonable efforts to diligently prepare and file with
the SEC such amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective until the distribution described in such
registration statement has been completed and to comply with the provisions of
the Securities Act with respect to the sale or other disposition of all
securities covered by such registration statement whenever the seller or sellers
of such securities shall desire to sell or otherwise dispose of the same, but
only to the extent provided in this Agreement;
(c)furnish to the Stockholder and the underwriters, if any, such number of
copies of such registration statement, any amendments thereto, any documents
incorporated by reference therein, the prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents as the Stockholder may reasonably request in order to facilitate
the public sale or other disposition of the securities owned by the Stockholder;
(d)use its commercially reasonable efforts to register or qualify the securities
covered by such registration statement under such other securities or state blue
sky laws of such jurisdictions as the Stockholder shall request, and do any and
all other acts and things which may be necessary under such securities or blue
sky laws to enable the Stockholder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by the Stockholder,
except that the Company shall not for any such purpose be required to qualify to
do business as a foreign corporation in any jurisdiction wherein it is not so
qualified;
(e)within a reasonable time before each filing of the registration statement or
prospectus or amendments or supplements thereto with the SEC, furnish to counsel
selected by the holders of Registrable Securities copies of such documents
proposed to be filed, which documents shall be subject to the approval of such
counsel;
(f)immediately notify the Stockholder, the Stockholder’s counsel and any
underwriter and (if requested by any such Person) confirm such notice in
writing, of the happening of any event which makes any statement made in the
registration statement or related prospectus untrue or which requires the making
of any changes in such registration statement or prospectus so that they will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein in the light of the circumstances under which they were made not
misleading; and, as promptly as practicable thereafter, prepare and file with
the SEC and furnish a supplement or amendment to such prospectus so that, as
thereafter deliverable to the purchasers of such Registrable Securities, such
prospectus will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading;
(g)use its commercially reasonable efforts to prevent the issuance of any order
suspending the effectiveness of a registration statement, and if one is issued
use its commercially reasonable efforts to


5





--------------------------------------------------------------------------------




obtain the withdrawal of any order suspending the effectiveness of a
registration statement at the earliest possible moment;
(h)if requested by the managing underwriter or underwriters (if any), the
Stockholder, or the Stockholder’s counsel, promptly incorporate in a prospectus
supplement or post-effective amendment such information as such Person requests
to be included therein, including, without limitation, with respect to the
securities being sold by the Stockholder to such underwriter or underwriters,
the purchase price being paid therefor by such underwriter or underwriters and
with respect to any other terms of an underwritten offering of the securities to
be sold in such offering, and promptly make all required filings of such
prospectus supplement or post-effective amendment;
(i)make available to the Stockholder, any underwriter participating in any
disposition pursuant to a registration statement, and any attorney, accountant
or other agent or representative retained by the Stockholder or underwriter, all
financial and other records, pertinent corporate documents and properties of the
Company, as shall be reasonably necessary to enable them to exercise their due
diligence responsibility, and cause the Company’s connection with such
registration statement;
(j)enter into any reasonable underwriting agreement required by the proposed
underwriter(s) for the Stockholder, if any, and use its commercially reasonable
efforts to facilitate the public offering of the securities;
(k)furnish to the Stockholder a signed counterpart, addressed to the
Stockholder, of (A) an opinion of counsel for the Company, dated the effective
date of the registration statement, and (B) a “comfort” letter signed by the
independent public accountants who have certified the Company’s financial
statements included in the registration statement, covering substantially the
same matters with respect to the registration statement (and the prospectus
included therein) and (in the case of the accountants’ letter) with respect to
events subsequent to the date of the financial statements, as are customarily
covered (at the time of such registration) in opinions of the Company’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities;
(l)cause the securities covered by such registration statement to be listed on
the securities exchange or quoted on the quotation system on which the common
stock of the Company is then listed or quoted;
(m)otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and make generally available to its
security holders, in each case as soon as practicable, but not later than 30
days after the close of the period covered thereby, an earnings statement of the
Company which will satisfy the provisions of Section 11(a) of the Securities Act
and Rule 158 thereunder (or any comparable successor provisions);
(n)otherwise cooperate with the underwriter(s), the SEC and other regulatory
agencies and take all actions and execute and deliver or cause to be executed
and delivered all documents necessary to effect the registration of any
securities under this Agreement; and
(o)during the period when the prospectus is required to be delivered under the
Securities Act, promptly file all documents required to be filed with the SEC
pursuant to Sections 13(a), 13(c), 14, or 15(d) of the Exchange Act.
6.Expenses. All expenses incurred in effecting the registrations provided for in
Sections 2, 3 and 4, including, without limitation, all registration and filing
fees, NASDAQ listing fees, printing expenses,


6





--------------------------------------------------------------------------------




fees and disbursements of counsel for the Company, underwriting expenses (other
than fees, commissions or discounts), expenses of any audits incident to or
required by any such registration and expenses of complying with the securities
or blue sky laws of any jurisdictions (all of such expenses referred to as
“Registration Expenses”), shall be paid by the Company. Notwithstanding the
foregoing, Registration Expenses shall not include underwriting discounts,
selling commissions, stock transfer taxes, fees, fees and disbursements of
counsel to the Stockholder, and other selling expenses associated with effecting
any sales of Registrable Securities, which shall be borne by the Stockholder.
7.Indemnification.
(a)The Company shall indemnify and hold harmless the Stockholder, each
underwriter (as defined in the Securities Act), and directors, officers,
employees and agents of any of them, and each other Person who participates in
the offering of Registrable Securities and each other Person, if any, who
controls (within the meaning of the Securities Act) such seller, underwriter or
participating Person (individually and collectively, the “Indemnified Person”)
against any losses, claims, damages or liabilities (collectively, the
“liability”), joint or several, to which such Indemnified Person may become
subject under the Securities Act or any other statute or at common law, insofar
as such liability (or action in respect thereof) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained, on the effective date thereof, in any registration statement under
which such securities were registered under the Securities Act, any preliminary
prospectus or final prospectus contained therein, or any amendment or supplement
thereto, or any free writing prospectus used in connection with any offering,
including but not limited to, any free writing prospectus used by the Company,
the underwriters or the Stockholder, or (ii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any violation by the Company of
the Securities Act, any state securities or “blue sky” laws or any sale or
regulation thereunder in connection with such registration, or (iv) any
information provided by the Company or at the instruction of the Company to any
Person participating in the offer at the point of sale containing any untrue
statement or alleged untrue statement of any material fact or omitting or
allegedly omitting any material fact required to be included in such information
or necessary to make the statements therein not misleading. Except as otherwise
provided in Section 7(d), the Company shall reimburse each such Indemnified
Person in connection with investigating or defending any such liability;
provided, however, that the Company shall not be liable to any Indemnified
Person in any such case to the extent that any such liability arises out of or
is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, preliminary or final
prospectus, or amendment or supplement thereto, free writing prospectus, or
other information, in reliance upon and in conformity with information furnished
in writing to the Company by such Person specifically for use therein; and
provided further, that the Company shall not be required to indemnify any Person
against any liability arising from any untrue or misleading statement or
omission contained in any preliminary prospectus if such deficiency is corrected
in the final prospectus or for any liability which arises out of the failure of
any Person to deliver a prospectus as required by the Securities Act regardless
of any investigation made by or on behalf of such Indemnified Person and shall
survive transfer of such securities by such seller; and provided, further that,
the indemnity agreement contained in this Section 7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld).
(b)The Stockholder shall indemnify and hold harmless each other selling holder
of any securities, the Company, its directors and officers, employees and
agents, each underwriter and each other Person, if any, who controls (within the
meaning of the Securities Act) the Company or such underwriter (individually and
collectively also the “Indemnified Person”), against any liability, joint or
several, to which any such Indemnified Person may become subject under the
Securities Act or any other statute or at common


7





--------------------------------------------------------------------------------




law, insofar as such liability (or actions in respect thereof) arises out of or
is based upon (i) any untrue statement or alleged untrue statement of any
material fact contained, on the effective date thereof, in any registration
statement under which securities were registered under the Securities Act at the
request of the Stockholder, any preliminary prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or any free writing
prospectus used in connection with such offering, including but not limited to,
any free writing prospectus used by the Company, the underwriters or the
Stockholder, or (ii) any omission or alleged omission by the Stockholder to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or (iii) any information provided at the
instruction of the Company to any Person participating in the offer at the point
of sale containing any untrue statement or alleged untrue statement of any
material fact or omitting or allegedly omitting any material fact required to be
included in such information or necessary to make the statements therein not
misleading, in the case of (i), (ii) and (iii) to the extent, but only to the
extent, that such untrue statement or alleged untrue statement or omission or
alleged omission was made in such registration statement, preliminary or final
prospectus, amendment or supplement thereto, free writing prospectus, or other
information, in reliance upon and in conformity with information furnished in
writing to the Company by the Stockholder specifically for use therein. The
Stockholder shall reimburse any Indemnified Person for any legal fees incurred
in investigating or defending any such liability; provided, however, that in no
event shall the liability of the Stockholder for indemnification under this
Section 7 in its capacity as a seller of Registrable Securities exceed the
lesser of (i) that proportion of the total of such losses, claims, damages,
expenses or liabilities indemnified against equal to the proportion of the total
securities sold under such registration statement which is being held by the
Stockholder, or (ii) the amount equal to the proceeds to the Stockholder of the
securities sold in any such registration; and provided further, however, that
the Stockholder shall not be required to indemnify any Person against any
liability arising from any untrue or misleading statement or omission contained
in any preliminary prospectus if such deficiency is corrected in the final
prospectus or for any liability which arises out of the failure of any Person to
deliver a prospectus as required by the Securities Act regardless of any
investigation made by or on behalf of such Indemnified Person; and provided,
further that, the indemnity agreement contained in this Section 7(b) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Stockholder
(which consent shall not be unreasonably withheld).
(c)Indemnification similar to that specified in Sections 7(a) and (b) shall be
given by the Company and the Stockholder (with such modifications as may be
appropriate) with respect to any required registration or other qualification of
their securities under any federal or state law or regulation of governmental
authority other than the Securities Act.
(d)In the event the Company, the Stockholder or other Person receives a
complaint, claim or other notice of any liability or action, giving rise to a
claim for indemnification under Sections 7(a), (b) or (c) above, the Person
claiming indemnification under such paragraphs shall promptly notify the Person
against whom indemnification is sought of such complaint, notice, claim or
action, and such indemnifying Person shall have the right to investigate and
defend any such loss, claim, damage, liability or action.
(e)If the indemnification provided for in this Section 7 for any reason is held
by a court of competent jurisdiction to be unavailable to an Indemnified Person
in respect of any losses, claims, damages expenses or liabilities referred to
therein, then each indemnifying party under this Section 7, in lieu of
indemnifying such indemnified party thereunder, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, expenses or liabilities (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, the Stockholder and the
underwriters from the offering of Registrable Securities or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in


8





--------------------------------------------------------------------------------




clause (i) above but also the relative fault of the Company, the Stockholder and
the underwriters in connection with the statements or omissions which resulted
in such losses, claims, damages expenses or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, the Stockholder and the underwriters shall be deemed to be in the same
respective proportions that the net proceeds from the offering (before deducting
expenses) received by the Company, the Stockholder, and the underwriting
discount received by the underwriters, in each case as set forth in the table on
the cover page of the applicable prospectus, bear to the aggregate public
offering price of the Registrable Securities. The relative fault of the Company,
the Stockholder and the underwriters shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company, the Stockholder, or the underwriters and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
The Company and the Stockholder agree that it would not be just and equitable if
contribution to this Section 7 were determined by pro rata or per capita
allocation or by any other method of allocation which does not take account the
equitable considerations referred to in the immediately preceding paragraph. In
no event, however, shall the Stockholder be required to contribute under this
Section 7(e) in excess of the lesser of (i) that proportion of the total of such
losses, claims, damages expenses or liabilities indemnified against equal to the
proportion of the total Registrable Securities sold under such registration
statement which are being sold by the Stockholder or (ii) the net proceeds
received by the Stockholder from its sale of Registrable Securities under such
registration statement. No Person found guilty of fraudulent representation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not found guilty of such fraudulent
misrepresentation.
(f)The amount paid by an indemnifying party or payable to an Indemnified Person
as a result of the losses, claims, damages, expenses and liabilities referred to
in this Section 7 shall be deemed to include, subject to limitations set forth
above, any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim, payable
as the same are incurred. The indemnification and contribution provided for in
this Section 7 will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified parties or any other
officer, director, employee, agent or controlling person of the indemnified
parties. No indemnifying party, in the defense of any such claim or litigation,
shall enter into a consent or entry of any judgment or enter into a settlement
without the consent of the Indemnified Person, which consent will not be
unreasonably withheld or delayed.
8.Amendment and Waiver. The provisions of this Agreement may be amended or
waived at any time only by written agreement signed by the Company and the
Stockholder.
9.Postponement and Suspension. Notwithstanding anything to the contrary herein,
the Company may, by notice in writing to the Stockholder, postpone the filing or
effectiveness of any registration statement required hereunder or otherwise
suspend the registration rights of the Stockholder hereunder and/or require the
Stockholder to suspend use of any resale prospectus included in any Shelf
Registration Statement for a reasonable period of time if there shall occur a
Material Disclosure Event (such period, a “Black-Out Period”), which Black-Out
Periods shall not exceed 90 days in the aggregate during any 12-month period;
provided, however, that if the Company deems in good faith that it is necessary
to file a post-effective amendment to a Shelf Registration Statement in order to
comply with Section 2 hereof, then such period of time from the date of filing
of such post-effective amendment until the date on which such Shelf Registration
Statement is declared effective by the SEC or otherwise becomes effective shall
not be treated as a Black-Out Period and the Company shall use its commercially
reasonable efforts to cause such post-effective


9





--------------------------------------------------------------------------------




amendment to be declared effective or otherwise become effective as promptly as
possible. Upon notice of the existence of a Black Out Period from the Company to
the Stockholder with respect to any registration statement already effective,
the Stockholder shall refrain from selling its Registrable Securities under such
registration statement until such Black Out Period has ended.
10.Market Stand-Off. The Stockholder agrees, that if requested by the Company
and an underwriter of Registrable Securities of the Company in connection with
any public offering of the Company, not to directly or indirectly offer, sell,
contract to sell, sell any option or contract to purchase, purchase any option
or contract to sell, grant any option, right or warrant for the sale of or
otherwise dispose of or transfer any shares held by it for such period, not to
exceed 90 days following the effective date of the relevant registration
statement in connection with any such public offering of Registrable Securities,
as such underwriter shall specify reasonably and in good faith, provided,
however, that all executive officers and directors of the Company enter into
similar agreements.
11.Damages. The Company recognizes and agrees that the Stockholder will not have
an adequate remedy if the Company fails to comply with the terms and provisions
of this Agreement and that damages will not be readily ascertainable, and the
Company expressly agrees that, in the event of such failure, it shall not oppose
an application by the Stockholder requiring specific performance of any and all
provisions hereof or enjoining the Company from continuing to commit any such
breach of this Agreement.
12.Miscellaneous.
(a)Notices. All notices, requests, demands and other communications provided for
hereunder shall be in writing and mailed (by first class registered or certified
mail, postage prepaid), sent by nationally recognized, documented delivery
service or electronic facsimile transmission (with a copy by mail or delivery
service), or delivered to the applicable party at the addresses indicated below:
If to the Company:
DASAN Zhone Solutions, Inc.
7195 Oakport Street
Oakland, California 94621
Attention: Kirk Misaka
Fax: +1 (510) 777-7593


With a copy to:
Latham & Watkins LLP
12670 High Bluff Drive
San Diego, California 92130
Attention: Craig M. Garner, Esq.
Fax: +1 (858) 523-5450
If to the Stockholder:
DASAN Networks, Inc.
Dasan Tower, 49 Daewangpangyo-ro 644beon-gil, Bundang-gu, Seongnam-si
Gyeonggi-do, Korea
Attention: JaeHoon Joo


10





--------------------------------------------------------------------------------




Facsimile No.: +82 (31) 622-6501
or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to other parties complying as to delivery with
the terms of this subsection (a). All such notices, requests, demands and other
communications shall, when mailed or sent, respectively, be effective (i) upon
receipt if deposited in the mails, (ii) on the third business day after
dispatch, if sent by nationally recognized, documented delivery service or (iii)
when sent by electronic facsimile transmission (upon confirmation of receipt),
respectively, addressed as aforesaid.
(b)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding any rule of law
that would cause the application of the laws of any jurisdiction other than the
laws of the State of Delaware. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE COURT OF
COMPETENT JURISDICTION THE STATE OF DELAWARE (OR, IF SUCH COURTS DO NOT HAVE
JURISDICTION OR DO NOT ACCEPT JURISDICTION, IN THE UNITED STATES DISTRICT COURT
LOCATED IN THE STATE OF DELAWARE).
(c)Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
(d)Counterparts This Agreement may be executed in one or more counterparts and
by the parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which together shall be deemed to
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including .pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and to be valid and effective for all purposes.
(e)Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, such illegality, invalidity or unenforceability shall
attach only to such provision and shall not in any manner affect or render
illegal, invalid or unenforceable any other provision of this Agreement, and
this Agreement shall be carried out as if any such illegal, invalid or
unenforceable provision were not contained herein.
(f)Integration. This Agreement, including the exhibits, documents and
instruments referred to herein or therein, constitutes the entire agreement
among the parties with respect to the subject matter.
[Signature Pages Follow]
 




11





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date first set forth above.
THE COMPANY:
DASAN ZHONE SOLUTIONS, INC.
By: /s/ KIRK MISAKA___________
Name:    Kirk Misaka
Title:    Chief Financial Officer
 




[Signature Page to Registration Rights Agreement]





--------------------------------------------------------------------------------






THE STOCKHOLDER:
DASAN NETWORKS, INC.
By: /s/ MIN WOO NAM_____________
Name:    Min Woo Nam
Title:    Chief Executive Officer
















[Signature Page to Registration Rights Agreement]



